       Case 4:21-cv-00450-JM Document 45-8 Filed 07/09/21 Page 1 of 3




Guideline Regarding Hormonal Treatment of Minors with Gender
Dysphoria at Tema Barn - Astrid Lindgren Children’s Hospital
(ALB).

Background

The hormonal treatment of children and adolescents with gender dysphoria may
consist of puberty-blocking treatment which may be initiated at the onset of puberty,
and cross-sex hormones which may be initiated at the age of 16. These treatments
are controversial and have recently become subject to increased attention and
scrutiny both nationally and internationally.

In December 2019, the SBU (Swedish Agency for Health Technology Assessment
and Assessment of Social Services) published an overview of the knowledge base
which showed a lack of evidence for both the long-term consequences of the
treatments, and the reasons for the large influx of patients in recent years. In
October 2020, NICE (The National Institute for Health and Care Excellence, UK) also
performed an evidence review of GnRHa (puberty blocker) and of cross-sex
hormone treatments of children and adolescents with gender dysphoria. Taken
together, they show that the studies conducted to date are small, uncontrolled
observational studies providing low quality evidence that the treatments have the
desired effect, and that we have very little knowledge about their safety in the long
term.

A highly publicized court case from Great Britain has shed light on this issue and in a
judgment from December 1st, 2020 the court establishes the overarching problem of
puberty-blocking treatment and that informed consent for this treatment is highly
doubtful, if at all possible, under 16 years of age. For ages between 16 and 18, the
court considers it advisable to request a court approval before starting hormonal
treatment, since the treatment should be regarded as experimental. As a result of
this ruling, the NHS (National Health Service) discontinued initiating hormonal
treatments in new cases of individuals under 16, while recommending a thorough
review of ongoing actively treated cases. For patients between ages 16 and 18, it is
recommended that the treating physician receives court approval before cross-sex
hormones are initiated. During the Spring of 2020 the NHS changed its public stance
regarding puberty blocking treatment, from considering it fully reversible, to now
describing it as having uncertain long-term consequences. Following the above-
mentioned ruling, the NHS changed their guidelines to no longer initiate hormonal
treatment of gender dysphoria in patients under 16 years of age.

These treatments are potentially fraught with extensive and irreversible adverse
consequences such as cardiovascular disease, osteoporosis, infertility, increased
cancer risk, and thrombosis. This makes it challenging to assess the risk / benefit for
the individual patient, and even more challenging for the minors or their guardians to
be in a position of an informed stance regarding these treatments.


                                                                                 8
       Case 4:21-cv-00450-JM Document 45-8 Filed 07/09/21 Page 2 of 3




   •   In light of the above, and based on the precautionary principle, which should
       always be applied, the ALB will not initiate hormonal treatment (i.e., puberty
       blocking and cross-sex hormones, see above) for patients with gender
       dysphoria.

   •   Hormonal treatment will only be allowed to take place in a clinical trial setting
       that received ethical approval by the EPM (Ethical Review Agency/Swedish
       Institutional Review Board). The patient must receive comprehensive
       information about potential risks of the treatment, and a careful assessment of
       the patient’s maturity level must be conducted to determine if the patient is
       capable of taking an informed stance on, and consenting to, the treatment.

   •   These changes are effective as of May 1, 2021.

For patients currently treated with puberty blockade or cross-sex hormones, a careful
individual assessment to determine whether treatment should be stopped or
continued must be performed by the physician responsible for the patient. In such an
assessment, it is important to present adequate information about the uncertainty in
the state of evidence regarding long-term effects and potential risks of the treatment,
in order to make it possible for patients and guardians to make an assessment, and
an as well-informed decision as possible, about consenting to a potential continued
treatment. The young patients’ degree of maturity in their ability to consent, and
remaining indication should factor into this decision.



Signed by:

Fredrika Gauffin, Head of Operations, Högspecialiserad Barnmedicin 2 (Highly
Specialized Children’s Medicine, Subgroup 2)

Svante Norgren, Head of Astrid Lindgren Children’s Hospital

Lars Sävendahl, Head of Research and Development, Astrid Lindgren Children’s
Hospital




References:

SBU (Swedish Agency for Health Technology Assessment and Assessment of
Social Services). “Könsdysfori hos barn och unga - En kunskapskartläggning”
rapport 307. (“Gender Dysphoria in Children and Adolescents - An overview of the
literature” report 307.) Record Number: SBU 2019/427


Judgement in the Great Britain court case:
https://www.judiciary.uk/wp-content/uploads/2020/12/Bell-v-Tavistock-Judgment.pdf
      Case 4:21-cv-00450-JM Document 45-8 Filed 07/09/21 Page 3 of 3




NHS change in procedure after the ruling:
https://www.england.nhs.uk/wp-content/uploads/2020/12/Amendment-to-Gender-
Identity-Development-Service-Specification-for-Children-and-Adolescents.pdf


NICE reports:
Evidence review: Gonadotrophin releasing hormone analogues for children and
adolescents with gender dysphoria
https://arms.nice.org.uk/resources/hub/1070905/attachment

Evidence review: Gender-affirming hormones for children and adolescents with
gender dysphoria
https://arms.nice.org.uk/resources/hub/1070871/attachment

Selection of articles where potential risks of the treatment are described:

Hembree WC, Cohen-Kettenis PT, Gooren L, Hannema SE, Meyer WJ, Murad MH,
Rosenthal SM, Safer JD, Tangpricha V, T'Sjoen GO. Endocrine Treatment of
Gender-Dysphoric/Gender-Incongruent Persons: An Endocrine Society Clinical
Practice Guideline. J Clin Endocrinol Metab. 2017 Nov 1; 102(11):3869-3903. doi:
10.1210/jc.2017-01658.

Nota NM, Wiepjes CM, de Blok CJM, Gooren LJG, Kreukels BPC, den Heijer M.
Occurrence of Acute Cardiovascular Events in Transgender Individuals Receiving
Hormone Therapy. Circulation. 2019 Mar 12;139(11):1461-1462. doi:
10.1161/CIRCULATIONAHA.118.038584. PMID: 30776252.

Meyer G, Boczek U, Bojunga J. Hormonal Gender Reassignment Treatment for
Gender Dysphoria. Dtsch Arztebl Int. 2020 Oct 23; 117( 43):725-732. doi:
10.3238/arztebl.2020.0725. PMID: 33559593; PMCID: PMC7871443.
Mayhew AC, Gomez-Lobo V. Fertility Options for the Transgender and Gender
Nonbinary Patient. J Clin Endocrinol Metab. 2020 Oct 1;105(10):3335-45. doi:
10.1210/clinem/dgaa529. PMID: 32797184; PMCID: PMC7455280.

Cheng PJ, Pastuszak AW, Myers JB, Goodwin IA, Hotaling JM. Fertility concerns of
the transgender patient. Transl Androl Urol. 2019 Jun;8(3):209-218. doi:
10.21037/tau.2019.05.09. PMID: 31380227; PMCID: PMC6626312.

Nota NM, Wiepjes CM, de Blok CJM, Gooren LJG, Peerdeman SM, Kreukels BPC,
den Heijer M. The occurrence of benign brain tumours in trans gender individuals
during cross-sex hormone treatment. Brain. 2018 Jul 1;141(7):2047-2054. doi:
10.1093/brain/awy108. PMID: 29688280.

Stevenson MO, Tangpricha V. Osteoporosis and Bone Health in Transgender
Persons. Endocrinol Metab Clin North Am. 2019 Jun;48(2):421-427. doi:
10.1016/j.ecl.2019.02.006. Epub 2019 Mar 23. PMID: 31027549; PMCID:
PMC6487870.
